Citation Nr: 0405576	
Decision Date: 03/01/04    Archive Date: 03/11/04

DOCKET NO.  03-02 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.

2.  Entitlement to service connection for cirrhosis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and D.V.


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from December 1972 to April 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  In October 2003, the appellant testified before the 
undersigned Veterans Law Judge at a Travel Board hearing 
conducted at the RO.  

Having considered the appellant's contentions in light of the 
record and the applicable law, the Board finds that this 
matter is ready for appellate review.  


FINDINGS OF FACT

1.  Hepatitis C was not incurred during or as a result of his 
active military service.  

2.  Cirrhosis was not incurred during or as a result of his 
active military service.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for Hepatitis C are not
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

2.  The criteria for the establishment of service connection 
for cirrhosis are not
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The appellant contends that he incurred Hepatitis C and 
cirrhosis during his active military service from December 
1972 to April 1973.  

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (West 2002). 

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
the claims, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a) (West 2002); Pelegrini v. Principi, 01-944 (U.S. Vet. 
App. Jan. 13, 2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In specific compliance with the Court's rulings, the 
appellant was advised of the evidence which would 
substantiate his claim, and the responsibility for obtaining 
it, by letter dated in March 2002.  The appellant was 
provided with authorization forms for the release of relevant 
medical records, which he returned subsequently that month 
with attached medical records.  The RO also obtained other 
relevant medical records as cited by the appellant, and 
issued its rating decision in May 2002.  38 U.S.C.A.§ 5103A 
(a),(b) and (c) (West 2002); Pelegrini, supra.

The appellant was provided with a copy of the original rating 
decision, setting forth the general requirements of 
applicable law pertaining to the establishment of service 
connection as well as an explanation of the reasons for the 
denial of his claims.  The general advisement was reiterated 
in the Statement of the Case dated in December 2002.  

During the October 2003 Travel Board hearing, the appellant 
was further advised that although he had originally been 
advised by the RO that he had within 60 days from the March 
2002 letter to submit further evidence in substantiation of 
the claims, a then-recent appellate court decision held that 
the strict terms of 38 U.S.C.A. § 5103(b), which provides a 
claimant one year to submit evidence, were applicable.  
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), 345 F. 3d 1334 (Fed. 
Cir. 2003).  The appellant through his representative stated 
that he had discussed this issue and desired to waive the 
one-year period.  See 38 U.S.C.A § 5103(b) (Providing in 
substance that after advisement to the claimant under the 
VCAA of any information which was not previously provided, if 
such information or evidence is not received within one year 
from the date of such notification, no benefit may be paid or 
furnished by reason of the claimant's application).    

The Board has carefully considered whether a VA medical 
examination should be conducted in this matter.  Such an 
inquiry is mandatory where it is "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim." 38 U.S.C.A. § 
5103A(d)(2).  Charles v. Principi, 16 Vet. App. 370 (2002).

As will be discussed below, apart from the appellant's 
opinion that his disorders were caused by military service, 
there is no competent medical evidence suggestive of such a 
linkage.  Because the appellant was advised of the 
requirement to provide such substantiating evidence and none 
has been obtained, there is no duty in this matter for VA to 
provide a medical examination.  See Wells v. Principi, 326 
F.3d 1381 (Fed.Cir. 2003) [Where claimant was advised of the 
need to submit competent medical evidence suggestive of a 
linkage between his active service and the current disorders 
and failed to do so, VA had no obligation to provide a VA 
medical examination under 38 U.S.C.A § 5103A(d), because 
there was no competent evidence that "the disability or 
symptoms may be associated with the claimant's active 
military . . . service."]; see also 38 U.S.C.A. §  5107(a) 
(Under the VCAA, a claimant for VA benefits has the 
responsibility to present and support the claim).  


The Merits of the Appeals

As noted, the appellant contends that he incurred Hepatitis C 
and cirrhosis during, or as a result of his active military 
service from December 1972 to April 1973.  He posits that he 
develop Hepatitis C as a result of having been inoculated by 
an "air gun" mode during his basic combat training.  He so 
claims because after he received the inoculations, he reports 
that he developed a high fever and was treated for an upper 
respiratory infection.  

Having carefully considered the appellant's claims in light 
of the record and the applicable law, the Board is of the 
opinion that the clear preponderance of the evidence is 
against the claims and the appeal will be denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  The resolution of this 
issue must be considered on the basis of the places, types 
and circumstances of his service as shown by service records, 
the official history of each organization in which the 
claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 C.F.R. § 3.303(a) (2003).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The appellant's service medical records are devoid of any 
mention of any complaints, symptoms, or diagnoses of 
Hepatitis C or cirrhosis.  They reflect that the appellant 
was instead treated over the course of his five-month 
enlistment for numerous high blood pressure readings.  
Relevant to the appellant's October 2003 Travel Board hearing 
testimony, there is no mention in the appellant's service 
medical records of his having been treated for any symptoms 
relating to the inoculations he received during basic combat 
training.  

In a March 2000 report authored by N.G., M.D., it is noted 
that the appellant was diagnosed as having Hepatitis C in 
November 1999, during the course of treatment for a cervical 
disorder.  Dr. G. also observed that as a result of the 
hepatitis disorder, the appellant had also developed 
cirrhosis.  In an October 2002 letter, Dr. G. reported that 
the appellant initially consulted him in March 2000.  Apart 
from relating the appellant's account of his relevant medical 
history, Dr. G. observed that the appellant also stated that 
he was in the military in 1973 and had a number of 
vaccinations and inoculations.  Dr. G. made no reference 
regarding the cause of the appellant's disorder in his 
October 2002 letter, nor in any other medical record he 
authored.  

Given these matters of record, there is no competent medical 
evidence indicating that the appellant's disorders which were 
diagnosed in 1999 were caused by any incident of his military 
service which ended in 1973.  By "competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a) (2003).  

Although the appellant reported during the October 2003 that 
Dr. G. has so opined, the physician's October 2002 letter 
submitted in support of the claim does not draw the nexus 
alleged by the appellant.  The physician's mere mention of 
the appellant's related history, in a letter apparently 
requested by the appellant and provided by Dr. G. after the 
appellant was advised in March 2002 of what evidence would 
substantiate the claim, indicates that the physician has not 
concluded what the appellant presently alleges regarding the 
cause of his disorders.  

The issue of causality of a disease is quintessentially one 
involving medical expertise.  Although the appellant so 
maintains the connection between his disorders and his 
military service exists, his theory regarding this linkage is 
not competent evidence.  It is now well-established that the 
appellant, as a layperson, is not qualified to render medical 
opinions regarding the etiology of disorders and 
disabilities, and his opinion is entitled to no weight.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Boeck v. 
Brown, 6 Vet. App. 14, 16 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).       
 

ORDER

Service connection for Hepatitis C is denied.

Service connection for cirrhosis is denied.



	                        
____________________________________________
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



